USCA11 Case: 20-13533      Date Filed: 12/14/2021   Page: 1 of 8




                                        [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-13533
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
SHAWN LATATE ONEAL,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
          D.C. Docket No. 6:17-cr-00125-GAP-LRH-1
                   ____________________
USCA11 Case: 20-13533               Date Filed: 12/14/2021       Page: 2 of 8




2                            Opinion of the Court                     20-13533


Before JILL PRYOR, BRANCH, and BLACK, Circuit Judges.
PER CURIAM:
       Shawn Oneal, a federal prisoner, appeals the denial of his
motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A),
as amended by Section 603(b) of the First Step Act, 1 and the denial
of his motion to reconsider the order denying his compassionate-
release motion. He asserts the district court abused its discretion
in finding he did not allege a sufficient medical condition that sub-
stantially diminished his ability to provide self-care while incarcer-
ated. He further contends the district court abused its discretion
by finding that the 18 U.S.C. § 3553(a) factors weighed against a
sentence reduction. After review, 2 we affirm.
                                I. DISCUSSION
        A district court has no inherent authority to modify a de-
fendant’s sentence and may do so “only when authorized by a stat-
ute or rule.” United States v. Puentes, 803 F.3d 597, 605-06 (11th
Cir. 2015). Under § 3582(c)(1)(A), as modified by the First Step Act,
a district court may grant a prisoner’s motion for compassionate
release, “after considering the factors set forth in [§] 3553(a) to the
extent that they are applicable, if it finds that . . . extraordinary and


1   Pub. L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018).
2We review a district court’s denial of a prisoner’s § 3582(c)(1)(A) motion for
abuse of discretion. United States v. Harris, 989 F.3d 908, 911 (11th Cir. 2021).
USCA11 Case: 20-13533         Date Filed: 12/14/2021     Page: 3 of 8




20-13533                Opinion of the Court                         3

compelling reasons warrant such a reduction . . . and that such a
reduction is consistent with applicable policy statements issued by
the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). A district
court is not required to conduct the compassionate-release analysis
in any particular sequence. United States v. Tinker, 14 F.4th 1234,
1238-39 (11th Cir. 2021).
A. Extraordinary and Compelling Circumstances
        The policy statements applicable to § 3582(c)(1)(A) are
found in U.S.S.G. § 1B1.13. See U.S.S.G. § 1B1.13. We have held
§ 1B1.13 is applicable to all motions filed under § 3582(c)(1)(A), in-
cluding those filed by prisoners, and, thus, a district court may not
reduce a sentence unless a reduction would be consistent with
§ 1B1.13’s definition of “extraordinary and compelling reasons.”
United States v. Bryant, 996 F.3d 1243, 1251–62 (11th Cir.), petition
for cert. filed, No. 20-1732 (U.S. June 15, 2021). The commentary
to § 1B1.13 states that extraordinary and compelling reasons exist
under any of the circumstances listed, provided the court deter-
mines the defendant is not a danger to the safety of any other per-
son or to the community, as provided in 18 U.S.C. § 3142(g). See
U.S.S.G. § 1B1.13, comment. (n.1). As relevant here, the commen-
tary lists a defendant’s medical condition as a possible “extraordi-
nary and compelling” reason warranting a sentence reduction. Id.
A prisoner’s medical condition may warrant a sentence reduction
if he (1) has a terminal disease or (2) is suffering from a physical or
mental condition that diminishes his ability to provide self-care in
prison and from which he is not expected to recover.
USCA11 Case: 20-13533         Date Filed: 12/14/2021     Page: 4 of 8




4                       Opinion of the Court                 20-13533

Id., comment. (n.1(A)). The commentary also contains a catch-all
provision for “other reasons,” which provides that a prisoner may
be eligible for a sentence reduction if “[a]s determined by the Di-
rector of the Bureau of Prisons, there exists in the defendant’s case
an extraordinary and compelling reason other than, or in combina-
tion with,” the other specific examples listed. Id., comment.
(n.1(D)).
       A district court does not abuse its discretion by denying
compassionate release to an inmate with medical conditions that
may increase the risk of death or severe medical complications
from COVID-19 where the inmate’s conditions do not fall within
the policy statement’s stated medical conditions. See United States
v. Giron, 15 F.4th 1343, 1346 (11th Cir. 2021) (holding no abuse of
discretion where the district court found no extraordinary and
compelling reasons because the inmate’s “high cholesterol, high
blood pressure, and coronary artery disease were manageable in
prison, despite the existence of the COVID-19 pandemic”). More-
over, the catch-all provision does not grant to district courts, in ad-
dition to the Bureau of Prisons, the discretion to develop other rea-
sons outside those listed in § 1B1.13 that might justify a reduction
in a defendant’s sentence. Bryant, 996 F.3d at 1248, 1263, 1265.
       The district court did not abuse its discretion in determining
that Oneal’s medical conditions did not rise to extraordinary and
compelling reasons. This Court in Bryant held the policy state-
ment in § 1B1.13 is applicable to all motions filed under
§ 3582(c)(1)(A) and district courts may not reduce a sentence under
USCA11 Case: 20-13533           Date Filed: 12/14/2021     Page: 5 of 8




20-13533                  Opinion of the Court                        5

that statute unless a reduction would be consistent with § 1B1.13.
The medical conditions that Oneal presented to the district court—
hypertension, congestive heart failure, type 2 diabetes, high choles-
terol, shortness of breath, and bilateral edema—were not con-
sistent with the policy statement’s listed medical conditions, as
they were not terminal and were being properly managed while
incarcerated. U.S.S.G. § 1B1.13, comment. (n.1(A)); Bryant, 996
F.3d at 1248, 1263, 1265; Giron, 15 F.4th at 1346. And while the
CDC has advised that those with type 2 diabetes and heart condi-
tions such as heart failure and hypertension are at increased risk of
severe illness if they contracted COVID-19, 3 § 1B1.13 provides that
an extraordinary and compelling reason exists if the defendant “is”
suffering from a serious physical or medical condition that dimin-
ishes the ability of the defendant to provide self-care in prison or
from which he is not expected to recover, not if the defendant is at
risk of suffering from such a condition. U.S.S.G. § 1B1.13, com-
ment. (n.1(A)). Moreover, the district court was not permitted to
create extraordinary and compelling reasons warranting compas-
sionate release beyond those listed in the policy statement.
U.S.S.G. § 1B1.13, comment. (n.1(D)); Bryant, 996 F.3d at 1248,
1263, 1265. Thus, under § 1B1.13, the district court did not abuse
its discretion by denying Oneal’s motion for failure to show ex-
traordinary and compelling reasons.


3   See People with Certain Medical Conditions, CDC, www.cdc.gov/corona-
virus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html (last visited Dec. 1, 2021).
USCA11 Case: 20-13533           Date Filed: 12/14/2021      Page: 6 of 8




6                        Opinion of the Court                    20-13533

B. Section 3553(a) Factors
       In addition to determining whether Oneal offered extraordi-
nary and compelling reasons, the district court concluded that re-
lief was not warranted in light of the § 3553(a) factors. We recently
held, in an appeal where the government acknowledged that ex-
traordinary and compelling reasons existed, that a district court
abuses its discretion if it fails to consider all applicable § 3553(a) fac-
tors before granting or denying a motion for compassionate re-
lease. United States v. Cook, 998 F.3d 1180, 1184 (11th Cir. 2021);
see also Tinker, 14 F.4th at 1240-41.
       Under § 3553(a), a district court’s sentence must be suffi-
cient, but not greater than necessary, to achieve the goals of sen-
tencing, which are as follows: reflecting the seriousness of the of-
fense, promoting respect for the law, providing just punishment,
deterring future criminal conduct, protecting the public, and
providing the defendant with any needed training or treatment.
18 U.S.C. § 3553(a). Section 3553(a) also requires district courts to
consider the nature and circumstances of the offense, the defend-
ant’s history and characteristics, the kinds of sentences available,
the Sentencing Guidelines, any pertinent policy statement, the
need to avoid disparate sentences, and the need to provide restitu-
tion to any victims. Id.
       In situations where consideration of the § 3553(a) factors is
mandatory, it is not necessary for the district court to state on the
record that it has explicitly considered each of the § 3553(a) factors
or to discuss each of the § 3553(a) factors. Tinker, 14 F.4th at 1241.
USCA11 Case: 20-13533         Date Filed: 12/14/2021     Page: 7 of 8




20-13533                Opinion of the Court                         7

Instead, an acknowledgement by the district court that it consid-
ered the § 3553(a) factors is sufficient. Id. A sentence may be af-
firmed so long as the record indicates the district court considered
a number of the factors. Id. “The weight given to any specific
§ 3553(a) factor is committed to the sound discretion of the district
court.” Id. (quotation marks omitted). “Even so, a district court
abuses its discretion when it (1) fails to afford consideration to rel-
evant factors that were due significant weight, (2) gives significant
weight to an improper or irrelevant factor, or (3) commits a clear
error of judgment in considering the proper factors.” Id.
       The district court did not abuse its discretion in concluding
that compassionate release was not warranted after considering the
applicable § 3553(a) factors. Oneal argues that his medical history,
personal characteristics, acceptance of responsibility, and remorse
support compassionate release. In both its order denying compas-
sionate release and the reconsideration order, the district court
stated it was considering the § 3553(a) factors, and the record shows
it considered multiple factors. Id.; Cook, 998 F.3d at 1184-85. Its
finding the § 3553(a) factors did not support early release where
Oneal had only served about 36 months of his 144-month sentence
indicates the court considered the need to provide just punishment,
adequate deterrence, and promote respect for the law. Its citation
to another district court order denying compassionate release
shows it also considered the nature and circumstances of his drug
and gun offenses, his history and characteristics, and the need to
protect the public. And despite Oneal’s argument the district court
USCA11 Case: 20-13533         Date Filed: 12/14/2021    Page: 8 of 8




8                      Opinion of the Court                 20-13533

should have afforded more weight to his medical conditions, ac-
ceptance of responsibility, and remorse, the court had broad discre-
tion to afford greater weight to the specified § 3553(a) factors. See
Tinker, 14 F.4th at 1241. Thus, the district court did not abuse its
discretion by denying Oneal’s motion based on its consideration of
the § 3553(a) factors.
                        II. CONCLUSION
        The district court did not abuse its discretion in determining
Oneal’s medical conditions did not rise to extraordinary and com-
pelling reasons, as his medical conditions were not consistent with
those listed in the policy statement in U.S.S.G. § 1B1.13 and the
district court was not permitted to create extraordinary and com-
pelling reasons warranting compassionate release beyond those
listed in the policy statement. Moreover, the district court did not
abuse its discretion in concluding that compassionate release was
not warranted after considering the applicable 18 U.S.C. § 3553(a)
factors, basing its finding on the nature and circumstances of
Oneal’s drug and gun offenses, his history and characteristics, and
the need to ensure adequate punishment, deterrence, and commu-
nity protection. Accordingly, we affirm.
      AFFIRMED.